tCKERY, P. J.
Epitomized Opinion
This was an action brought by Swift & Co. for .mages to its automobile truck brought in the unicipal Court of Cleveland, O. The' truck was ruck by a machine belonging to the Bishop & ibcock Co. at the intersection of E. 49th street id St. Clair avenue. The plaintiff’s truck was going uth on E. 49th street when it was struck by the fendant’s' machine which was being operated west i St. Clair avenue. The Bishop & Babcock Co. ed a counter-claim alleging that it was the fault the Swift Co. The case-was heard before Judge empsey, who rendered a judgment for the plaintiff r $549 upon the ground that the easterly and esterly traffic had the right of way. The defendant •oseeuted error. The Court of Appeals in reversing e judgment held:
1.' While the ordinance establishing- a right that ¡hides going -in an' easterly and westerly direction ive the- right of way, this only means that they ive the right of way in those instance where they ach -the intersection .before- the' vehicles going >rth and-south reach' the -same.'
2. Under' the'facts of this'case this accident seems to have been unavoidable and therefore neither party was entitled to' recover.